IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TAVON JAMAAL PARTLOW, SR.,
‘Plaintiff,
Vv. Civil Action No.: CCB-19-1152

MARYLAND PAROLE AND PROBATION,
STATE ATTORNEY GENERAL,

Defendants.

 

MEMORANDUM

Plaintiff Tavon Partlow, Sr., filed this civil rights complaint alleging that he was denied a |

timely parole revocation hearing, resulting in his imprisonment for seven months. His complaint

also alleges that he endured poor conditions of confinement during that time. ECF 1, Defendants

filed a motion to dismiss or for summary judgment in response to the complaint. ECF 13. Partlow

opposed the motion. ECF 16. No oral argument is necessary. See Local Rule 105.6 (D. Md.

2018). For the reasons stated below, defendants’ motion, construed as a motion for summary
judgment, will be granted.

Background

Partlow alleges he was entitled to a revocation hearing within 60 days of being taken into

custody on a retake warrant issued by the Parole Commission, as mandated by Code of Maryland

Administrative Regulation (““COMAR”) 12,08.01(F)(2). ECF 1 at 4. Partlow states that the

pending charge against him was a misdemeanor and was charged by summons as opposed to a

warrant. Jd. He alleges that the failure to provide a hearing was a violation of his due process

rights that resulted in his loss of liberty and “deprivation of familial association.” /d. at 6.
Partlow states that he has medical issues that were not accommodated while he was
incarcerated at Patuxent Institution pending his revocation hearing. ECF 1 at 6. He explains that
he had heart surgery in mid-July of 2018 for a condition that “started when [he] was a child.” Jd.
at 5. He was wheelchair bound “for a few years” following surgery to correct an issue with his
hips that occurred when both femurs separated from his hip joints. /d. Although he regained the
ability to walk, he is dependent on a cane due to bilateral hip arthritis. /d. at 56. Partlow was not
permitted to keep his cane with him when he was taken into custody on the retake warrant. /d. at
6. Partlow also suffers from post-traumatic stress disorder (PTSD), a result of witnessing
numerous homicides during his childhood, and suffers from depression. /d. at 6. He states he
explained all of his conditions to both medical and correctional staff,! but was kept on a third floor
tier despite his limitations. Je.

In addition to being denied the use of his cane, Partlow states he was not allowed to bring
or have access to his “sleep machine to help with [his] breathing.”. ECF 1 at 6. He states he could
not sleep due to his depression and his anxiety regarding bills that were no longer being paid. Jd.
He also explains that his planned “gastric sleeve surgery” was put on hold due to his incarceration,
which in turn delayed a plan for total hip replacement surgery. Jd. He claims that any time a
weapon was found in a common area of the housing unit, the entire unit would be locked down for
30 days; his unit was locked down three consecutive times. /d. at 7. The lock down status made
it difficult for Partlow to exercise, causing additional joint pain, and made it difficult for him to
contact his family. Jd.

' According to Partlow, he was subjected to “constant harassment” from the correctional

officers. ECF 1 at 7. He alleges that on October 22, 2018, Officer Fon “verbally assaulted” him

 

' Partlow does not specify what he said or to whom he said it.

2

 

 
when he told Partlow he wasn’t a “real Muslim,” adding that “we need to take more showers.” Jd.
Partlow includes with his complaint copies of administrative remedy procedure (“ARP”)
complaints regarding the incident, to which he asserts he never got a real response. Id.; see also
ECF 1-1 at 1-3 (ARP and response regarding Oct. 22, 2018, incident), 8-10 (ARP regarding Nov.
25, 2018, incident of officer harassment, no response).

On December 8, 2018, Partlow fainted due to “extremely high blood pressure.” ECF 1 at
7. Other inmates in the housing unit kicked and banged on their cell doors to get the attention of
an officer so that Partlow would get the medical attention he needed, but Partlow claims it still
took 45 minutes before he was “rescued.” fd. Although he was taken to Howard County General
Hospital for treatment, Partlow states that no attempt was made to determine why he was having
fainting spells during the six months he was confined at Patuxent. Jd. As relief, Partlow seeks
compensation for each day he was incarcerated; for lost wages, attorney’s fees, and other
compensatory damages. ECF 1 at 8.

Defendants explain that Partlow began serving a seven-year term of confinement? on
October 13, 2009, and was released on mandatory supervision? on May 20, 2016. See ECF 13-1
at 10; ECF 13-7 at 1 (Mandatory Release Certificate). His mandatory supervision expired on
September 22, 2018. ECF 13-2 at 2, 7 10.

In December of 2017, a summons was issued for Partlow by the District Court for Harford
County, Maryland, charging him with second-degree assault. ECF 13-2 at 1,94. No action was

taken by the Parole Commission, although Partlow remained under supervision at that time. Jd.

 

* Following his conviction in the Circuit Court for Harford County, Maryland, on charges of possession with intent to
distribute a controlled dangerous substance, Partlow was sentenced to twenty years, all but seven years suspended,
with five years of probation. ECF 13-3 at 1.

° Mandatory supervision is a conditional release from the custody of the Division of Correction after an inmate “has
served the term or terms, less diminution credit awarded.” Md. Code Ann., Corr. Serv. § 7-501(a)(3).

3

 
In August of 2018, another summons was issued by the District Court for Harford County,
charging Partlow with second-degree assault of his 13-year-old son. ECF 13-2 at 2,495. On
August 29, 2018, a retake warrant was issued by the Parole Commission charging Partlow with
violating the conditions of his release. Jd. at 2, ] 6; see also ECF 13-11 (Retake Warrant). Pursuant
to that retake warrant Partlow was taken into custody on October 1, 2018. ECF 13-13 (Supervision
Summary).

On October 9, 2018, Partlow waived a preliminary parole revocation hearing and admitted
he violated the conditions of his release. ECF 13-12 (Waiver of Preliminary Hearing and
Admission of Violations). Notwithstanding that admission, the Parole Commission postponed
Partlow’s revocation hearing and detained him until resolution of the pending assault charges in
Harford County. ECF 13-2 at 2, J 10.

Parole Commissioner Jason Keckler explains that the decision to postpone the revocation
hearing was based in part on the nature of the criminal charges pending against Partlow and the
fact that, if his mandatory supervision release were revoked, his confinement could be extended to
January 28, 2021. ECF 13-2 at 2-3, 4 10. Despite the fact Partlow was confined on the retake
warrant on a date beyond the September 22, 2018, expiration of his supervision, Partlow remained
incarcerated. ld.

Ina letter dated March 4, 2019, counsel for Partlow contacted the Parole Commission
requesting a hearing date for his revocation. ECF 13-15. A revocation hearing was held before
Commissioner Keckler on April 12, 2019. ‘ECF 13-2 at 3, 12; ECF 13-17 (transcript of testimony
at revocation hearing). Partlow’s supervising agent recommended that Partlow be released to
probation supervision and noted that he was facing another 13-year sentence if he was convicted

on the new assault charge. ECF 13-17 at 2. Keckler explained to Partlow that his parole

 
 

supervision would be continued and he would be released from confinement and required to report
to his parole agent. Jd, at 3.. After Partlow addressed Keckler, explaining the number of programs
he had completed while confined and his compliance with reporting to his parole agent, and noting
that he had already been confined for seven months, Keckler changed the disposition of the case
and closed out Partlow’s parole supervision. Jd. at 4-5. Partlow was released from custody on the
same date of his hearing. ECF 13-2 at 3, J 16.

Standard of Review :

Summary judgment is governed by Federal Rule of Civil Procedure 56, which provides, in
relevant part, that:

The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.

Fed. R. Civ. P. 56(a). The Supreme Court has clarified that this does not mean that any factual
dispute will defeat the motion: |

By its very terms, this standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of
material fact.
Anderson y. Liberty Lobby, Inc., 477 U. 8. 242, 247-48 (1986) (emphasis in original).

“A party opposing a properly supported motion for summary judgment ‘may not rest upon
the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing
that there is a genuine issue for trial.” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d
514, 522 (4th Cir. 2003) (quoting Fed. R. Civ. P. 56(e)) (alteration in original). The court should
“view the evidence in the light most favorable to . .. the nonmovant, and ‘draw all reasonable

inferences in her favor without weighing the evidence or assessing the witness’ credibility.”

Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). The court must,

5
however, also abide by the “affirmative obligation of the trial judge to prevent factually
unsupported claims and defenses from proceeding to trial.” Bouchat, 346 F.3d at 526 (quoting
Drewitt v, Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett, 477
U.S. 317, 323-24 (1986)) (internal quotation marks omitted).
Analysis

1. Due Process Claim

In order to be entitled to the protections of the due process clause, a person must have a
constitutionally protected life, liberty, or property interest at stake. The Supreme Court has
recognized that a liberty interest exists in the context of parole revocation. Morrissey v. Brewer,
408 U.S. 471, 482 (1972). At a revocation hearing, a parolee is entitled to:

(a) written notice of the claimed violations of parole; (b) disclosure to the parolee

of evidence against him; (c) opportunity to be heard in person and to present

witnesses and documentary evidence; (d) the right to confront and cross-examine

adverse witnesses (unless the hearing officer specifically finds good cause for not

allowing confrontation); (e) a ‘neutral and detached’ hearing body such as a

traditional parole board, members of which need not be judicial officers or lawyers;

and (f) a written statement by the factfinders as to the evidence relied on and reasons

for revoking parole.
Id. at 489. Although minimum procedural rights were delineated, the Supreme Court recognized
that a parole revocation hearing should remain informal to permit receipt of evidence not ordinarily
admissible in a criminal trial. Jd.

The Court also addressed the purpose of providing a preliminary hearing to parolees, which
is to determine probable cause for revocation, to provide notice that a revocation hearing will be .
provided, and to delineate the allegations supporting parole revocation as well as providing the
parolee an opportunity to respond to those allegations. Jd. at 487. The hearing officer then makes

“a determination . . . sufficient to warrant the parolee’s continued detention and return to the state

correctional institution pending the final decision.” /d, The revocation hearing is to be provided
prior to a decision revoking parole and “must léad to a final evaluation of any contested relevant

facts and consideration of whether the facts as determined warrant revocation.” /d. at 488. This

hearing, which is similar to a merits trial, “must be tendered within a reasonable time after the

parolee is taken into custody.” Jd. Although the Morrissey Court set forth the “minimum

requirements of due process” in the context of parole revocation, the Court also cautioned that

“there is no thought to equate . . . parole revocation to a criminal prosecution in any sense.” Jd. at
"489,

Turning: now to the undisputed seven-month delay between the time Partlow was returned
to custody and the date he received a revocation hearing, the circumstances of the lengthy delay
do not support a finding that due process protections were violated. Importantly, Partlow waived
his right to a preliminary hearing, admitted that he violated the conditions of his mandatory release
supervision, and waived “the right to contest the fact that [he] committed the violations.” ECF 13-
12. While applicable Maryland regulations require a revocation hearing to be held within 60 days
of the date a retake warrant is issued,4 postponements for good cause that result in a later revocation
hearing are permitted by those same regulations. See COMAR 12.08.01.22(F)(2)(b) (Parole
Commission may postpone revocation hearings for good cause shown). |

A delay in the revocation hearing runs afoul of the due process clause only where the delay
is both unreasonable and prejudicial. See Gaddy v. Michael, 519 F.2d 669, 673 (4th Cir. 1975).
Prejudice is demonstrated when the delay prevents the parolee from defending himself, because
he was unable to present needed evidence or witnesses in his defense. Id. at 678. The
postponement in Partlow’s case was for the purpose of awaiting the disposition of his pending

- criminal charge for second-degree assault. For reasons not specified in the record before this court,

 

4 See COMAR 12.08.01.22(F)(2)(a).

 
the revocation hearing ultimately was scheduled prior to the disposition of the pending charge.
Where, as here, the parolee admits to the validity of the allegation that he violated parole, there is
no demonstrable prejudice. See McNeal v. United States, 553 F.2d 66, 68 (10th Cir. 1997) (delay
in revocation hearing is not a per se violation of due process). Partlow offers no evidence to
support a finding that the delay in providing him with a revocation hearing was prejudicial to his
ability to defend against the charge that he violated the conditions of his release. ECF 16
(Opposition Response). The claim therefore fails and defendants are entitled to summary
judgment in their favor on Partlow’s due process claim.

2. Conditions Claim

As defendants correctly argue, Partlow has not named a proper defendant in his complaint,
nor does he identify any personal involvement by particular individuals in the alleged
unconstitutional conditions. See Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001) (§ 1983
liability attaches only upon personal participation in the constitutional violation); see also Love-
Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (no respondeat superior liability under § 1983).
Liberally construed, however, Partlow describes the conditions under which he was incarcerated
as evidence that the delay in his parole revocation hearing was unreasonable and caused him harm.
To the extent Partlow intended these claims to be an independent Eighth Amendment claim, the
merits of the claim are analyzed below.

A prisoner must prove two elements to establish that particular conduct by prison officials
‘constitutes cruel and unusual punishment: (1) “the deprivation of [a] basic human need was
objectively ‘sufficiently serious,’”” and (2) “subjectively the officials act[ed] with a sufficiently
culpable state of mind.” De ’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003) (emphasis in

original) (citation omitted). “Only extreme deprivations are adequate to satisfy the objective
 

component of an Bighth Amendment claim regarding conditions of confinement.” Jd. (citing
Hudson v. McMiilian, 503 U.S. 1, 8-9 (1992)). The subjective component of an Eighth
Amendment claim challenging the conditions of confinement is satisfied by a showing of
deliberate indifference by prison officials. Jd (citing Farmer v. Brennan, 511 U.S. 825, 834
(1994)). Prison officials cannot be held liable for violating the Eighth Amendment unless they
knew of, and then disregarded, an excessive risk to inmate health or safety. Zd@ “Although the
availability of basic hygiene items may be considered a minimal necessity, the Eighth Amendment
is only violated when the deprivation of these items is sufficiently serious or lengthy and the prison
officials have acted with deliberate indifference.” Richmond v. Stigile, 22 F, Supp..2d 476, 480
(D. Md. 1998). “[T]o withstand summary judgment on an Eighth Amendment challenge to prison
conditions a plaintiff must produce evidence of a serious or significant physical or emotional injury
resulting from the challenged conditions.” Strickler v. Waters, 989 F.2d 1375, 1380-81 (4th Cir.
1993). “An accidental or inadvertent response to a known risk is insufficient to create Eighth
Amendment liability.” Anderson v. Kingsley, 877 F.3d 539, 544 (4th Cir. 2017).

While Partlow asserts emotional harm resulting from his seven-month confinement at
Patuxent, the harm alleged is akin to that which any person who is incarcerated might experience.
An inability to maintain former employment, anxiety regarding unpaid bills, and damage to
personal relationships are all hallmarks of the consequences of imprisonment. Further, the
examples of officer harassment Partlow provides in his complaint and exhibits depict little more
than disagreements regarding enforcement of rules or rude commentary made by a correctional
officer to Partlow. Such verbal abuse, to the extent it can be characterized as abuse, does not rise

to the level of an Eighth Amendment violation. Verbal abuse of inmates by guards, without more,

 
states no claim of assault. Hens/ee v. Lewis, 153 Fed. App’x 178, 180 (4th Cir. 2005) (citing
Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979)).

In addition, Partlow’s claim that his medical needs were not properly addressed lacks any
specific description of how he was deprived of care for serious medical needs. “Since ‘routine
discomfort’ is part of prison life and ‘society does not expect that prisoners will have unqualified
access to health care,’ in order to demonstrate the objective component of
conditions-of-confinement or medical care claims prisoners must demonstrate ‘extreme’
deprivations or neglect of ‘serious’ medical needs.” Williams v. Benjamin, 77 F.3d 756, 761 (4th
Cir. 1996) (citing Hudson, 503 U.S. at 8-9). Partlow’s claim that he was denied the use of a cane,
denied use of a “sleep machine,” and improperly assigned to a cell on the third floor of a housing
unit does not include any allegation that he informed the named defendants, or anyone else, of
these issues. Furthermore, he does not indicate that he advised specified individuals of the dangers
these conditions imposed on him, but that his assertions were nevertheless met with a callous
disregard. See Farmer, 511 U.S. at 839-40 (requiring subjective recklessness in failure to treat a
serious medical condition). Accordingly, defendants are entitled to summary judgment in their
favor on this claim.

Conclusion

Based on the undisputed facts established in the record before the court, defendants are

entitled to summary judgment in their favor on all claims raised.. A separate order follows.

L/G/SG co!

Date Catherine C. Blake
United States District Judge

 

10
